Nicholas-Applegate Global Equity & Convertible Income Fund August31, 2009 Annual Shareholder Meeting Results Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on December 16, 2008. Shareholders voted to re-elect Robert E. Connor, Hans W. Kertess and William B. Ogden, IV and to elect Diana L. Taylor* as Trustees, as indicated below: Affirmative Withheld Authority Re-election of Robert E. Connor – Class I to serve until 2011 6,143,813 162,102 Re-election of Hans W. Kertess  Class I to serve until 2011 6,145,813 160,102 Re-election of William B. Ogden, IV  Class I to serve until 2011 6,147,963 157,952 Election of Diana L. Taylor*  Class II to serve until 2009 6,149,163 156,752 Messrs.
